DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...acquiring a first video sequence, the first video sequence comprising a main sequence for describing a first posture of a human body and a subordinate sequence for describing a plurality of second postures of the human body; extracting the main sequence and the subordinate sequence from the first video sequence; and in a case that it is detected that a sequencing identification frame exists in the first video sequence, performing random mixed sequencing processing on video frames in the main sequence and the subordinate sequence based on the sequencing identification frame and taking a sequence combination obtained by the random mixed sequencing processing as a second video sequence; wherein the sequencing identification frame comprises at least one of a reverse frame, a jump frame, or a transition frame.” Independent claim 10 recites the uniquely distinct features for: “...acquiring a first video sequence, the first video sequence comprising a main sequence for describing a first posture of a human body and a subordinate sequence for describing a plurality of second postures of the human body; extracting the main sequence and the subordinate sequence from the first video sequence; and in a case that it is detected that a sequencing identification frame exists in the first video sequence, performing random mixed sequencing processing on video frames in the main sequence and the subordinate sequence based on the sequencing identification frame and taking a sequence combination obtained by the random mixed sequencing processing as a second video sequence; wherein the sequencing identification frame comprises at least one of a reverse frame, a jump frame, or a transition frame.” Independent claim 19 recites the uniquely distinct features for: “...acquiring a first video sequence, the first video sequence comprising a main sequence for describing a first posture of a human body and a subordinate sequence for describing a plurality of second postures of the human body; extracting the main sequence and the subordinate sequence from the first video sequence; and in a case that it is detected that a sequencing identification frame exists in the first video sequence, performing random mixed sequencing processing on video frames in the main sequence and the subordinate sequence based on the sequencing identification frame and taking a sequence combination obtained by the random mixed 
sequencing processing as a second video sequence; wherein the sequencing identification frame comprises at least one of a reverse frame, a jump frame, or a transition frame.” The closest prior art in YI et al. (US 2020/0134875 A1) teaches a vehicle 11 is depicted, and a monitoring camera 12 is provided on top of the vehicle 11 for real-time monitoring of the environment around the vehicle 11 and to capture images of the crowds around the vehicle 11. The monitoring camera 12 may specifically be a panoramic camera or a conventional pinhole camera. A plurality of persons 13 to 15 are shown in FIG. 1, who are located around the vehicle 11, may walk toward the vehicle 11, move away from the vehicle 11, or move around the vehicle body. By the person counting method according to the embodiment of the present invention, the persons around the vehicle 11 in the above scenario can be counted, and thus the number of the persons interested in the vehicle 11 may be obtained. Step 21: extract a group of images of persons from a first video frame of a video source to obtain a first image set. Here, each image corresponds to one person. Step 22: divide the first image set into a first subset and a second subset based on whether a related image corresponding to an image in the first image set exists in a second image set; and reuse a person ID of the related image in the second image set for the corresponding image in the first subset. Here, the second image set is a group of images of persons extracted from a preceding video frame that precedes the first video frame. A prediction position where the related image in the second image set is located in the first video frame matches an actual position where the corresponding image in the first image set is located in the first video frame, Pinskaya et al. (US 2021/0084239 A1) teaches describing steps to create pre-recorded clips that facilitate transitioning between one another. First, according to step 100, a camera is placed in position to record a scene. FIG. 2 shows an example of how a first scene is set up. When camera 200 is put into position it is placed so that actor 202 is in the camera's shot. Information about the camera's positioning relative to the actor, such as distance (x) from the actor and height (y) that the camera is mounted at, is recorded. Other information such as camera orientation (tilt angle, etc.), zoom, and lens filters (e.g., real filters or digitally applied filters) can also be recorded to improve continuity between shots. Metadata can also be associated with any video clip of the inventive subject matter. For example, some video clips can be looped by ensuring the video clip's end frame (or frames) is the same or at least substantially similar to its beginning frame (or frames), while other videos can be played forward and backward in sequence any amount of times. Whether a video is loopable can be indicated in the video clip's metadata. In some embodiments, all idle-type video clips are loopable. Metadata can also indicate a type of transition pose in a transition ID (e.g., seated with legs crossed) as well as a type of action clip in an action ID (e.g., grab object A). Response clips can include metadata to indicate, e.g., a range index between 1 and 9 (1 being extremely negative and 9 being extremely positive). Response clips can also include metadata indicating if the response is specific to a task and, if so, it can indicate which action IDs are associated with the response clip. Scene metadata can be stored in RAM in the form of a lookup table (or simplified database). Metadata can be looked up based on any scene attribute discussed in this application, including scene id, start and end transition poses, type of scene (e.g. action-required clip, generic negative response, intro, transition, etc.), Pond et al. (US 2011/0235998 A1) teaches an exemplary input video 10 can be transformed into the output video 24 that is shown in FIG. 9. The transformation can alternatively be described as applying a video effect to input video 10. For convenience of reference, the video effect can be referred to as "continuous freeze frame." As depicted in the sequence of four exemplary frames 26, 28, 30 and 32 of output video 24, the video effect provides the appearance of several iterations or clones 20', 20'' and 20''', of subject 20 simultaneously in motion across background 22. That is, each of frames 26, 28, 30 and 32 includes multiple clones of subject 20. Note that at each point in time represented by one of frames 26, 28, 30 and 32, each clone depicts subject 20 in a position that subject 20 occupied in input video 10 (FIG. 1) at some point in time. Clones appear to follow each other along the path of motion of subject 20, moving in unison. (For purposes of emphasis, the rate at which clones 20', 20'' and 20''' appear to move from one frame to the next may appear exaggerated in FIG. 9, and it should be understood that none of the drawings figures is to scale.) In the illustrated example, in which subject 20 is a human figure (person), each of clones 20', 20'' and 20''' depicted in output video 24 moves in exactly the same manner as the original subject 20 moves in input video 10, with every point on a given clone's body positioned (e.g., with respect to background 22) in the frame of output video 24 exactly as that point on the original subject 20 is positioned (e.g., with respect to background 22) in a frame of input video 10. For example, as subject 20 walks across background 22 in input video 10, the right arm swings up and down as the person (subject 20) tosses the ball, and at each moment in time a given point on the person, such as the person’s fingertip, is at a given location with respect to background 22 in input video 10. Correspondingly in output video 24, as each clone approaches that location, the clone's corresponding fingertip will be at the same location with respect to background 22 as in input video 10. As FIGS. 1 and 9 are intended only as examples, this correspondence is not depicted with exactitude in a comparison between FIGS. 1 and 9, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

8/22/2022
/JOSE M MESA/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484